Case 1:19-cv-14409-NLH-SAK Document 30 Filed 07/08/21 Page 1 of 5 PageID: 789



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




    ANTHONY EDWARDS and MARVIN
    MINNEY, JR.,                          No. 1:19-cv-14409-NLH-SAK

                   Plaintiffs,

          v.                              ORDER TO SHOW CAUSE

    WELLS FARGO BANK NATIONAL
    ASSOCIATION et al.,

                   Defendants.



HILLMAN, District Judge

      WHEREAS on June 27, 2019, an initial complaint was filed in

this action on behalf of Plaintiffs Anthony Edwards and Marvin

Minney, Jr., by and through counsel Joshua Louis Thomas of

Joshua L. Thomas & Associates (ECF No. 1); and

      WHEREAS, on January 22, 2020, Mr. Edwards wrote this Court

expressing that he had only recently learned of this action,

that the filing of this action in his name “has not been

approved[,]” that he had never met or spoken with Thomas, and

that he never authorized Thomas to represent him in this action

(ECF No. 6); and

      WHEREAS, on January 29, 2020, this Court issued an Order to

Show Cause for why the Court should not refer Mr. Thomas to “the
Case 1:19-cv-14409-NLH-SAK Document 30 Filed 07/08/21 Page 2 of 5 PageID: 790



Chief Judge for consideration of the appropriateness of

disciplinary action;” (ECF No. 7); and

      WHEREAS, Mr. Thomas then filed a response to the Order to

Show Cause on February 13, 2020 (ECF No. 8); and

      WHEREAS, the Court held a hearing on the Order to Show

Cause on July 7, 2021, which was attended by both Mr. Thomas and

Mr. Edwards; and

      WHEREAS, at that hearing, Mr. Edwards again informed the

Court that he had never met Mr. Thomas prior to the hearing and

had not retained him as counsel or given him permission to file

this action in his name; and

      WHEREAS, Mr. Thomas thereafter confirmed to the Court that

he had never spoken with Mr. Edwards prior to filing this

lawsuit, nor confirmed from Mr. Edwards directly that he wished

to engage Mr. Thomas as his counsel or that he wished to file

this action against Defendants; and

      WHEREAS, the complaint in this action, filed and signed by

Mr. Thomas, includes a significant number of factual assertions

regarding actions allegedly taken by Mr. Edwards over the course

of multiple years, despite Mr. Thomas’s having admitted during

the hearing on the Order to Show Cause that he had never spoken

to Mr. Edwards prior to the filing of the complaint and Mr.

Edwards’s assertion to the Court that he had never taken many of

the actions described in the complaint; and

                                     2
Case 1:19-cv-14409-NLH-SAK Document 30 Filed 07/08/21 Page 3 of 5 PageID: 791



      WHEREAS, Federal Rule of Civil Procedure 11 states that

“[b]y presenting to the court a pleading . . . an attorney . . .

certifies that to the best of the person’s knowledge,

information, and belief, formed after an inquiry reasonable

under the circumstances . . . the claims, defenses, and other

legal contentions are warranted by existing law or by a

nonfrivolous argument for extending, modifying, or reversing

existing law or for establishing new law,” and “the factual

contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery;”

and

      WHEREAS, Rule 11(c) further provides that if a court

“determines that Rule 11(b) has been violated” after issuing an

Order to Show Cause for why conduct has not violated Rule 11(b),

the court may, on its own initiative, “impose an appropriate

sanction on any attorney . . . that violated the rule or is

responsible for the violation;” and

      WHEREAS, Local Civil Rule 103.1(a) explains that “[t]he

Rules of Professional Conduct of the American Bar Association as

revised by the New Jersey Supreme Court shall govern the conduct

of the members of the bar admitted to practice in this Court;”

and



                                     3
Case 1:19-cv-14409-NLH-SAK Document 30 Filed 07/08/21 Page 4 of 5 PageID: 792



      WHEREAS, Rule of Professional Conduct 3.1 provides that

“[a] lawyer shall not bring or defend a proceeding, nor assert

or controvert an issue therein unless the lawyer knows or

reasonably believes that there is a basis in law and fact for

doing so that is not frivolous;” and

      WHEREAS, after hearing from both Mr. Edwards and Mr.

Thomas, the Court has serious concerns regarding whether Mr.

Thomas’s conduct in filing the complaint in this action

constituted a violation of both the Federal Rules of Civil

Procedure and the Rules of Professional Conduct; and

      WHEREAS, the Court, as stated in the hearing, has decided

to grant Mr. Thomas one last opportunity to show cause for why

he should not be sanctioned for his actions in filing this

complaint on behalf of Mr. Edwards and putting forth factual

assertions regarding Mr. Edwards’s conduct, without having ever

met or spoken with Mr. Edwards prior to the filing of the

complaint, and further why Mr. Thomas’s conduct should not be

referred to the Chief Judge of this District and the appropriate

attorney ethics offices in the State of New Jersey and the

Commonwealth of Pennsylvania where Mr. Thomas is barred for such

further disciplinary action as may be warranted;

      THEREFORE,

      IT IS HEREBY on this 8th day of July, 2021



                                     4
Case 1:19-cv-14409-NLH-SAK Document 30 Filed 07/08/21 Page 5 of 5 PageID: 793



      ORDERED that counsel Joshua Thomas of Joshua L. Thomas &

Associates shall show cause, within fourteen (14) days of this

Order, as to why the Court should not sanction him for his

actions in filing this action pursuant to Federal Rule of Civil

Procedure 11 and refer the matter for further disciplinary

action as set forth above.



                                         ___/s Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     5
